                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JOSEPH CHESTER PARZYCK, III,                     Case No. 18-04051 EJD (PR)
                                  11
                                                         Plaintiff,                         ORDER OF SERVICE; DIRECTING
                                  12                                                        DEFENDANT TO FILE
Northern District of California
 United States District Court




                                                   v.                                       DISPOSITIVE MOTION OR
                                  13                                                        NOTICE REGARDING SUCH
                                                                                            MOTION; INSTRUCTIONS TO
                                  14       EMILEE WILHELM-LEEN,                             CLERK
                                  15                    Defendant.
                                  16

                                  17

                                  18            Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 for inadequate medical care.1 The Court screened the complaint and
                                  20   dismissed it with leave to amend for Plaintiff to either file an amended complaint to correct
                                  21   deficiencies or proceed solely on the claim found cognizable against Defendant Emilee
                                  22   Wilhelm-Leen. (Docket No. 9.) Plaintiff has filed a response, stating that he wishes to
                                  23   proceed solely on the claim against Defendant Wilhelm-Leen. (Docket No. 12.)
                                  24   Accordingly, all other defendants and claims shall be stricken from the complaint, and the
                                  25   matter shall be proceed solely on the claim against Defendant Wilhelm-Leen.
                                  26   ///
                                  27
                                       1
                                  28       This matter was reassigned to this Court on July 24, 2018. (Docket Nos. 5, 6.)
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff claims that on June 10, 2017, he was booked into the Santa Clara County
                                  16   Jail with a fractured mandible after being seen and cleared at Valley Medical Center, with
                                  17   instructions to follow-up with a specialist. (Compl. at 3.) Plaintiff claims that Defendant
                                  18   Dr. Emilee Wilhelm-Leen, who treated him at the Santa Clara County Jail, refused to refer
                                  19   him to a specialist for a follow-up, which resulted in prolonged pain and suffering. (Id. at
                                  20   4.) Liberally construed, this claim is sufficient to state a deliberate indifference claim
                                  21   under the Eighth Amendment.
                                  22          In accordance with Plaintiff’s wishes, Defendants Sheriff Laurie White and the
                                  23   Santa Clara County Sheriff’s Department and the claims against them shall be stricken
                                  24   from the complaint. (Docket No. 12.)
                                  25

                                  26                                          CONCLUSION
                                  27          For the reasons state above, the Court orders as follows:
                                  28                                                  2
                                   1          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                   2   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                   3   of the amended complaint, (Docket No. 7), all attachments thereto, (Docket No. 1-1), and a
                                   4   copy of this order upon Defendant Dr. Emilee Wilhelm-Leen at the Santa Clara County
                                   5   Jail, Elmwood Complex, (701 South Abel St., Milpitas, CA 95035). The Clerk shall
                                   6   also mail a copy of this Order to Plaintiff.
                                   7          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                   8   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                   9   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                  10   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                  11   summons, fail to do so, they will be required to bear the cost of such service unless good
                                  12   cause shown for their failure to sign and return the waiver form. If service is waived, this
Northern District of California
 United States District Court




                                  13   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  14   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                  15   an answer before sixty (60) days from the day on which the request for waiver was sent.
                                  16   (This allows a longer time to respond than would be required if formal service of summons
                                  17   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  18   form that more completely describes the duties of the parties with regard to waiver of
                                  19   service of the summons. If service is waived after the date provided in the Notice but
                                  20   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  21   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  22   the waiver form is filed, whichever is later.
                                  23          3.     No later than ninety-one (91) days from the date service is complete, either
                                  24   by a signed waiver or personal service of the amended complaint, Defendants shall file a
                                  25   motion for summary judgment or other dispositive motion with respect to the claims in the
                                  26   amended complaint found to be cognizable above.
                                  27                 a.     Any motion for summary judgment shall be supported by adequate
                                  28                                                   3
                                   1   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                   2   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                   3   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                   4   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                   5   Court prior to the date the summary judgment motion is due.
                                   6                  b.     In the event Defendants file a motion for summary judgment, the
                                   7   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                   8   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                   9   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  10          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  11   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                  12   motion is filed.
Northern District of California
 United States District Court




                                  13          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  14   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  15   must come forward with evidence showing triable issues of material fact on every essential
                                  16   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                  17   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  18   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  19   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  20   F.3d 651, 653 (9th Cir. 1994).
                                  21          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  22   Plaintiff’s opposition is filed.
                                  23          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  24   No hearing will be held on the motion unless the Court so orders at a later date.
                                  25          7.      All communications by the Plaintiff with the Court must be served on
                                  26   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  27   copy of the document to Defendants or Defendants’ counsel.
                                  28                                                  4
                                   1            8.       Discovery may be taken in accordance with the Federal Rules of Civil
                                   2   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                   3   Rule 16-1 is required before the parties may conduct discovery.
                                   4            9.       It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                   5   court informed of any change of address and must comply with the court’s orders in a
                                   6   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   7   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   8            10.      Extensions of time must be filed no later than the deadline sought to be
                                   9   extended and must be accompanied by a showing of good cause.
                                  10            IT IS SO ORDERED.
                                  11   Dated: _____________________
                                               12/10/2018                                     ________________________
                                                                                              EDWARD J. DAVILA
                                  12
Northern District of California




                                                                                              United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Service
                                       PRO-SE\EJD\CR.18\04051Parzyck_svc

                                  26

                                  27

                                  28                                                      5
